Citation Nr: 0117323	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from November 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

A hearing was held in March 2001 before the undersigned 
Member of the Board, sitting in Columbia, South Carolina.  A 
transcript of the hearings is on file.  The veteran testified 
that the injuries he sustained during service as a result of 
an automobile accident included a broken "collarbone."  The 
service records reflect that the injuries included fracture 
of the left clavicle and VA examination in November 1999 
revealed arthritis of the veteran's shoulders.  The veteran 
has raised the issue of entitlement to service connection for 
residuals of fracture of the left clavicle.  This matter is 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the VA regional office 
(RO) has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has been in receipt of disability benefits from 
the Social Security Administration (SAA) due to residuals of 
a stroke and congestive heart failure since 1993.  The VCAA 
emphasizes the responsibility of VA to obtain Federal 
records.  There may be medical records pertinent to the 
veteran's service-connected disabilities in the possession of 
the SSA.  The Court has repeatedly emphasized the need for VA 
to obtain and consider medical records utilized by the SSA.  
See Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  VA must insure that any 
pertinent SSA records are obtained.

By a rating decision dated in January 1994, the RO determined 
that the veteran was permanently and totally disabled for 
pension purposes.  The veteran in essence contends that even 
without having suffered a stroke and congestive heart 
failure, his service-connected disorders have increased in 
severity to such an extent as to render him unemployable.  In 
Pratt v. Derwinski, 3 Vet. App. 269 (1992), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that even if the record 
clearly establishes that the veteran originally became 
unemployable and has remained unemployable due to non-
service-connected disabilities and his age, VA must still 
determine if his service-connected disabilities individually 
or in combination, would now produce unemployability.

The veteran was accorded an examination for disability 
evaluation purposes in November 1999.  However, this 
examination did not provide findings regarding the veteran's 
service-connected disorders.  Additionally, the Court has 
held that in the case of a TDIU claim, the duty to assist 
requires that VA obtain an examination which includes an 
opinion as to the effect the veteran's service-connected 
disabilities have on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  In this case, there has not 
been any VA examination to assess the effect of his service-
connected disabilities on his ability to maintain gainful 
employment.  VA is required to obtain such an examination.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should request the veteran to 
identify all medical professionals who 
have provided him with treatment for his 
service-connected conditions in the 
recent past.  The RO should obtain 
medical records from all sources 
identified by the veteran which are not 
already associated with the claims file.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should arrange for the veteran 
to be scheduled for comprehensive 
examinations of all service-connected 
disabilities.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be reviewed by the 
examiner(s) prior to the examination, and 
a statement to that effect must be 
included in the examination reports.  The 
examination report should include a 
discussion of the nature and severity of 
all service-connected disabilities.  The 
examiner(s) should offer an opinion as to 
the effect the veteran's service-
connected disabilities have on his 
ability to work, to include an opinion as 
to whether the service-connected 
disabilities individually or in 
combination are of such severity as to 
preclude substantially gainful 
employment.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the RO should return the case to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

